In an action to recover damages for personal injuries, the plaintiff Debra Hoffer appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Martin, J.), dated December 16, 2002, as granted that branch of the defendants’ motion which was to dismiss the complaint insofar as asserted by her on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the plaintiff Debra Hoffer failed to come forward with sufficient admissible evidence to rebut the defendants’ initial showing that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to the defendants dismissing the complaint insofar as asserted by her (see Licari v Elliott, 57 NY2d 230 [1982]; Amato v Psaltakis, 279 AD2d 439 [2001]). Florio, J.E, Krausman, Luciano, Townes and Rivera, JJ., concur.